Fourth Court of Appeals
                                San Antonio, Texas
                                    February 20, 2020

                                   No. 04-19-00887-CV

                        IN THE INTEREST OF D.J.S., A CHILD

                From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019PA00363
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER
       The Appellant's First Motion for Extension of Time to file Brief is hereby GRANTED.
The appellant's brief is due on March 3, 2020.


                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of February, 2020.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court